DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, applicant should clarify the structure and/or arrangement of “an abutting surfaces of the pair second springs” relative to the split magnetic bodies.  Claims 5-6 inherit the defect of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. [JP 2008-021702] in view of Kawai [JP 2016-092274 A.]
Regarding claim 1, Kobayashi et al. discloses a noise current absorber [figures 1-3] comprising:
- a pair of split magnetic bodies [6, 7] formed an annular shape;
- a pair of housing parts [31, 41] configured to house the split magnetic bodies, wherein the pair of housing parts are coupled to abut the pair of split magnetic bodies each other into the annular shape, the pair of housing parts each include a plurality of springs [31B, 31 C, 41B] configured to abut an outer circumference surface of each of the split magnetic bodies and bias each of the split magnetic bodies in a first direction parallel to a coupling direction of the pair of the pair of housing parts, wherein the plurality of springs including a first spring [31C] disposed in a central region of a bottom surface of the housing part facing the split magnetic bodies and a pair of springs [31B, 41C] disposed on both sides of the first spring in a second direction perpendicular to both the first direction and a central axis direction of an annular magnetic body formed by abutting the pair of split magnetic bodies.
Kobayashi et al. discloses the springs formed of resin.
Kobayashi et al. discloses the instant claimed invention except for one of the springs formed of metal.
Kawai discloses the use of a metal spring [60] a noise absorber.
It would have been obvious at the time the invention was made to use metal spring of Kawai in Kobayashi et al. for the purpose of facilitating assembling.
Regarding claim 4, Kobayashi et al. further discloses the pair of housing parts each including a holding portion configured to regulate a movement of each of the split magnetic bodies in the first direction; the holding portion includes four claw portions [36] configured to engage with the magnetic bodies, wherein two first claw portions of the four claw portions are disposed separated from each other.
.
Allowable Subject Matter
s 2-3 and 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the second pair of springs each include a plate-like portion provided protruding from an internal surface toward the bottom surface of the housing part and in a state in which the split magnetic bodies are not housed, a tip of the plate-like portion is closer to a center of the housing part than the internal surface.
The following is a statement of reasons for the indication of allowable subject matter:  the through hole of the pair of housing at least partially blocked by one of the second springs upon the coupling the pair of housing parts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837